As filed with the Securities and Exchange Commission on January 15, 2010 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF VIKING SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 86-0913802 (I.R.S. Employer Identification No.) 134 Flanders Road Westborough, MA (Address of principal executive offices) 01581 (Zip Code) Amended 2008 Equity Incentive Plan (Full title of the plans) John Kennedy Chief Executive Officer Viking Systems, Inc. 134 Flanders Road Westborough, MA 01581 (508) 366-3668 (Name, address and telephone number of agent for service) Copy to: Amy M. Trombly, Esq. Trombly Business Law 1320 Centre Street, Suite 202 Newton, MA 02459 (617)243-0060 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ CALCULATION OF REGISTRATION FEE Title of Securities To Be Registered Amount To Be Registered(1) Proposed Maximum Offering Price Per Share (2) Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee Common Stock, par value $0.001 per share, issued under the Viking Systems, Inc. Amended 2008 Stock Incentive Plan 2,800,000 (3) $0.28 $784,000 $55.90 (1)Pursuant to Rule416 under the Securities Act of 1933, as amended (the “Securities Act”), this registration statement also covers any additional securities that may be offered or issued in connection with any stock split, stock dividend, recapitalization or any other similar transaction effected without receipt of consideration, which results in an increase in the number of the Registrant’s outstanding shares of Common Stock. (2)Estimated solely for calculating the registration fee pursuant to Rules 457(h) and 457(c) under the Securities Act,based on the average of the high and low prices of the Common Stock as reported on the OTC Bulletin Board on January 12, (3) On December 16, 2009, the board of directors approved 2,800,000 additional shares to be issued under the Company’s Amended 2008 Equity Incentive Plan. 2 PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS Item1.
